Boats — License — Direct Issuance The Tax Commission must issue Certificates of Title or Number directly to the applicant and not through their tag agents under 63 O.S. 804 [63-804] (1968).  Attorney General is in receipt of your letter wherein you state that the Boat and Water Safety Committee has under consideration certain proposals for increasing efficiency in the licensing of boats. You then, in effect, ask if the Oklahoma Tax Commission could issue Certificates of Title or Number through their tag agents.  H.B. 805, Thirty-First Legislature, First Session, provides in relevant part: "Section 1. 63 O.S. 804 [63-804] (1961), is amended to read as follows: "(a) The owner of each vessel requiring numbering by this State shall file an application for number with the Oklahoma Tax Commission on forms approved by it. . . . "Upon receipt of the application in approved form, the Oklahoma Tax Commission shall enter the same upon the records of its office and issue to the applicant a certificate or number stating the number awarded to the vessel and the name and address of the owner, and in the case of an application for a Certificate of Title for a motor shall issue to the applicant a distinctive certificate containing the serial number of the motor and such other pertinent information as will distinctively identify it. . . . "(g) The Oklahoma Tax Commission shall issue any Certificate of Number or Certificate of Title directly." "Directly" is defined as: "In a direct way without anything intervening; not by secondary, but by direct means. Clark v. Wamer, 85 Okl. 153, 204 P. 929, 934." "Direct", the root word, is defined as: "Immediate; proximate; by the shortest course; without circuity; operating by an immediate connection or relation, instead of operating through a medium; . . ." Black's Law Dictionary, Fourth Edition, p. 546. (Emphasis added) The language used in Section 804 (g), supra, is clear and unambiguous, hence, the statute must be given effect according to its plain and obvious meaning. 82 C.J.S., Statutes, Section 322, p. 577. It should be noted that Section 804 (a) provided for the Oklahoma Tax Commission to issue a certificate or number. In addition, the legislature enacted Section 804 (g) and used the explicit language hereinabove cited.  Pertinent here is that language of 82 C.J.S., Statutes, Section 346, p. 705, which states: ". . . In other words, a statute should be so construed that no word, clause, sentence, provision, or part shall be rendered surplusage, or superfluous, meaningless, void, insignificant, or nugatory, if that result can be avoided, or unless it is not possible to give effect to every word without doing violence to the plain meaning of a word, or unless the exigencies of the situation, as presented from a consideration of the statute as a whole, imperatively demand that some word, phrase, or sentence be discarded, disregarded, rendered useless, or deprived of meaning. . . ." It is therefore the opinion of the Attorney General that your question should be answered as follows: The Oklahoma Tax Commission must issue Certificates of Title or Number directly to the applicant and not through their tag agents.  (Don Timberlake)